Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 08, 2016

The Court of Appeals hereby passes the following order:

A16A1271. OGIDI-GBEGBAJE v. THE STATE.

      On April 12, 2016, this Court ordered Appellant to file an enumeration of
errors and brief in this case no later than April 22, 2016. As of this date, Appellant
has failed to comply with the Court’s order and no extension has been sought or
granted in this case. Accordingly, this case is hereby DISMISSED for Appellant’s
failure to file a brief and enumeration of errors in support of his appeal.



                                        Court of Appeals of the State of Georgia
                                                                             06/08/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.